

Exhibit 10.2



VIACOM INC.
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS


(Effective as of December 6, 2006; as Amended and Restated as of November 13,
2013)




1.        Establishment of Plan


The Viacom Inc. Deferred Compensation Plan for Outside Directors (the “Plan”)
has been established by Viacom Inc. (the “Company”) for eligible members of the
Board of Directors (as described below).


2.        Plan Participation


(a)    Each person who is a member of the Board of Directors of the Company and
who is not an employee of the Company (an “Outside Director” or “Director”) may
elect to become a participant in this Plan (a “Participant”), and as such defer
all, or a specified percentage of, the cash fees (which shall include retainer,
meeting and committee attendance fees and any other amounts that the Board so
determines) to which the Director may thereafter be entitled. Such election
shall be in writing, in a form prescribed by the Company that includes the
alternatives for the amount deferred, investment election and payment election,
and, except as otherwise provided below, shall remain in effect as long as the
Participant shall continue to receive compensation as a Director. In the event a
Director elects to defer a portion of his or her fees, the amount that is not
deferred shall, unless otherwise requested by a Director, be paid to the
Director in cash in accordance with the Company’s then current practices for
such payments.


(b)    A Participant may elect to participate in the Plan within 30 days of the
beginning of his or her term in office as a Director, for the fees payable
thereafter. A Participant may also elect to participate in the Plan before
December 31 of each year, for the fees payable for the subsequent calendar year
and thereafter. A Participant may discontinue participation in the Plan and/or
change or modify his or her amount deferred and investment election annually by
filing a written notice with the Company prior to December 31 of a particular
year, which notice shall be effective for fees payable for the subsequent
calendar year and thereafter, subject to the following restrictions:


(i)Investment Election. Changes to the investment election will be applicable to
subsequent fees only and no existing account may be converted into another type
of account; and
(ii)Payment Election. A Participant may not change his or her payment election
from that selected at the time he or she initially elects to participate in the
Plan. The payment election will be applicable to the entire balance of the
Participant’s Deferred Compensation Account(s) and to any restricted stock units
granted to the Participant under the Viacom Inc. RSU Plan for Outside Directors,
as may be amended from time to time (together with any successor plan, the “RSU
Plan”), as contemplated by this Plan.

1



--------------------------------------------------------------------------------





3.
Deferred Compensation Accounts



There shall be available two accounts, an “Income Account” and a “Stock Unit
Account” to which the fees deferred by the Participant pursuant to this Plan may
be credited. At the time of electing to participate in this Plan, the
Participant shall also select one of the two accounts into which his or her
deferred fees shall be credited.


(a)    Income Account. Fees deferred by a Participant shall be credited as a
dollar amount to this account at the time payment would otherwise have been due.
At the end of each calendar quarter, the Participant’s Income Account will be
credited for such quarter with interest at the prime rate in effect at the
beginning of such calendar quarter at Citibank, N.A., which interest shall be
applied on the basis of the average closing monthly credit balance in the
Participant’s Income Account during such quarter.


(b)    Stock Unit Account. Fees deferred by a Participant shall be credited as a
dollar amount to this account at the time payment would otherwise have been due.
Each Participant’s Stock Unit Account shall be adjusted as follows:


(i)
First, on the first day of each calendar quarter, any dollar amount remaining in
such account from the preceding calendar quarter, plus all dollar amounts for
fees and any cash dividends credited to such account during the preceding
calendar quarter and (without duplication) meeting fees earned during the
preceding calendar quarter, shall be credited with interest computed in the
manner described in Paragraph 3(a) above.



(ii)
Next, beginning on January 1, 2014 and the first day of each subsequent calendar
quarter, the Participant shall receive an automatic grant of restricted stock
units under the RSU Plan based on the dollar amount in such account after the
adjustments pursuant to Section 3(b)(i) above, plus the dollar amount of
deferred quarterly retainer fees credited on such day to this account. Upon the
making of such grant (which, under the terms of the RSU Plan, may include
fractional restricted stock units), the dollar amount in the Participant’s Stock
Unit Account shall be reset to zero.



(iii)
Subject to Section 3(c) below, Class A Common Stock Unit Shares and Class B
Common Stock Unit Shares (collectively “Stock Unit Shares”) and any other stock
unit shares held in the Stock Unit Account (“Other Stock Unit Shares”) credited
to a Participant’s Stock Unit Account prior to January 1, 2014 shall continue to
be held in the Stock Unit Account, but no additional Class A Common Stock Unit
Shares or Class B Common Stock Unit Shares or Other Stock Unit Shares shall be
credited to a Participant’s Stock Unit Account on or after January 1, 2014.

 
In the event that cash dividends are declared on the Viacom Inc. Class A Common
Stock or Class B Common Stock or any other stock for which stock unit shares are
held in the Stock Unit Account, on each dividend payment date an amount
equivalent to the dividend paid per share of such stock shall be credited in
cash to such account for each Class A Common Stock Unit Share or Class B Common
Stock Unit Share or other stock unit shares, as appropriate. Stock unit shares
shall be appropriately adjusted in the event of any stock dividends, stock
splits or any other similar changes in the Viacom Inc. Class A Common Stock or
Class B Common Stock or other stock for which stock unit shares are held in the
Stock Unit Account.

2



--------------------------------------------------------------------------------





(c)    One-Time Elections for Share Settlement.


(i)
Participants whose Stock Unit Account is credited with Stock Unit Shares as of
October 1, 2013 will be given a one-time opportunity to irrevocably elect to
have their Stock Unit Shares settled by delivery of shares of Viacom Inc. Class
B Common Stock delivered under the RSU Plan rather than by cash payment under
this Plan. The number of shares of Viacom Inc. Class B Common Stock to which a
Participant making such election shall be entitled shall equal (A) the number of
Class B Common Stock Unit Shares credited to the Participant’s Stock Unit
Account as of December 31, 2013 plus (B) the number obtained by multiplying (1)
a fraction the numerator of which is the closing market price for Viacom Inc.
Class A Common Stock on the NASDAQ Global Select Market on December 31, 2013 and
the denominator of which is the closing market price for Viacom Inc. Class B
Common Stock on such market on such date times (2) the number of Class A Common
Stock Unit Shares credited to the Participant’s Stock Unit Account as of such
date.



(ii)
Participants whose Stock Unit Account is credited with Other Stock Unit Shares
as of October 1, 2013 will be given a one-time opportunity to irrevocably elect
to have their Other Stock Unit Shares settled by delivery of Viacom Inc. Class B
Common Stock delivered under the RSU Plan rather than by cash payment under this
Plan. The number of shares of Viacom Inc. Class B Common Stock to which a
Participant making such election shall be entitled shall equal the number
obtained by multiplying (A) a fraction the numerator of which is the closing
market price for the stock for which Stock Unit Shares are held on December 31,
2013 and the denominator of which is the closing market price for Viacom Inc.
Class B Common Stock on such date, times (B) the number of such Other Stock Unit
Shares credited to the Participant’s Stock Unit Account as of such date.



(iii)
Any fractional shares resulting from such calculations shall be held as a cash
credit to the Participant’s Stock Unit Account and shall be governed by Section
3(b). A Participant’s elections under this Section 3(c) shall not alter in any
manner the payment schedule for the settlement of the Participant’s Stock Unit
Account, the timing of which shall be governed by the payment election
previously made by the Participant under this Plan.

 
4.     Payments


(a)    Upon termination of a Participant’s service as a Director, payment of his
or her Deferred Compensation Account(s) shall be made in cash in a lump sum,
three (3) annual installments or five (5) annual installments in accordance with
the Participant’s payment election. Such payment election shall also govern the
settlement of any restricted stock units granted to the Participant under the
RSU Plan as contemplated by this Plan. The lump sum payment or the initial
annual installment shall be made on the later of six months after the Director
leaves the Board or January 15th of the year following the year the Director
leaves the Board. Each subsequent installment payment shall be made on the
anniversary of the initial installment payment.


(b)    The Class A Common Stock Unit Shares and Class B Common Stock Unit Shares
in a Participant’s Stock Unit Account shall be valued on the basis of the
average of the closing market prices of the Viacom Inc. Class A Common Stock or
Class B Common Stock, as appropriate, on the NASDAQ Global Select Market or such
other stock exchange on which the Class A Common Stock

3



--------------------------------------------------------------------------------





or Class B Common Stock may be listed, on each trading date during the four (4)
week period ending five (5) business days prior to the payment date.


(c)    In the case of installment payments, the Deferred Compensation Account(s)
shall be credited with interest calculated in accordance with Paragraph 3(a)
above, which interest shall accrue beginning on the date the first installment
is paid and the appropriate portion of which shall be paid to the Participant on
the date of each annual installment following the date of credit until all
installments are paid.


(d)    In the event of a Participant’s death, payment of all or the remaining
portion of the Deferred Compensation Account(s) will be made to his or her
beneficiary or beneficiaries in accordance with the Participant’s payment
election. The amount of such payment will be calculated as set forth herein.


5.    Beneficiaries
 
Each Participant entitled to payment of the deferred fees hereunder may name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any such deferred fees are to be paid in case of his or her death, before
he or she receives all of such fees. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during his or her lifetime. In the absence of any such
designation or if all persons so designated die prior to the payment of the
entire amount of deferred fees to which he or she is entitled, any deferred fees
remaining unpaid at a Participant’s death shall be paid to the estate of the
last to die of the Participant and all persons so designated.


6.    Participant’s Rights Unsecured


The right of any Participant to receive a distribution hereunder in cash shall
be an unsecured claim against the general assets of the Company. The Company’s
obligation with respect to the payment of amounts deferred hereunder may not be
assigned.


7.    Amendments and Adjustments to the Plan


The Board of Directors of the Company may amend the Plan at any time, without
the consent of the Participants or their beneficiaries; provided, however, that
no amendment shall divest any Participant of rights to which he or she would
have been entitled if the Plan had been terminated on the effective date of such
amendment.


In the event of any merger, consolidation, stock‑split, dividend (other than a
regular cash dividend), distribution, combination, recapitalization or
reclassification that changes the character or amount of the Viacom Inc. Class A
Common Stock or Class B Common Stock or any other changes in the corporate
structure, equity securities or capital structure of the Company, the Board
shall make such proportionate adjustments to the stock unit shares held in the
Plan and any other affected provision of the Plan in each case, as it deems
appropriate. The Board’s determination as to what, if any, adjustments shall be
made shall be final and binding on the Company and all Participants.


8.    Termination of Plan


The Board of Directors of the Company may terminate the Plan at any time,
without the consent of the Participants or their beneficiaries. Termination of
the Plan shall not affect the timing of

4



--------------------------------------------------------------------------------





distributions from a Participant’s Deferred Compensation Account(s) or the
calculation of the amount of the payment.


9.    Expenses


The cost of administration of the Plan will be paid by the Company.




5

